        Case 2:17-cr-00417-DAK Document 55 Filed 01/16/20 Page 1 of 3


                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF UTAH
                                                               . r,1c1·,·,
                                                               f'
                                                                      FILED
                                                               >. l;J <. djf"'I' r··•r111o·r
                                                                    ....   -        !~J t,
                                                                               , _ _;   a   > ~   .... ,!   ·   ~--1   .i 0 \




BURNICE WILLIAMS,                                            lOZU JAN .I b p 2: 2 3
       Defendant,

v.


UNITED STATES OF AMERICA.



             Motion to Modify Term of Imprisonment Pursuant to the
                  First Step Act and 18 U.S.C. § 3582(c)(l)(A)



     Comes now, Burnice Williams, in prose, respectfully moves this Honorable

Court pursuant to the First Step Act of 2018 and 18 U.S.C.                                  §     3582(c)(l)(A).

Based on extraordinary and compelling circumstances I respectfully request. a

reduction in sentence.

     In accordance with the Fitst Step Act and 18 U.S.C.            §      ~582(c)(l)(A), this

motion is before the court after having exhausted my administrative rights. My

original reqtiest to Unit Team and the Warden was dated December 11, 2019.

                                     ·Introduction

     The First Step Act of 2018 puts an emphasis on reducing long sentences for

the elderly. I am currently 7~ years old and have many health related issues

that I am afraid will cause me to die in prison before my projected release

date to\ a_halfway house in 2025; my expiration full term date is one day after

my 77th birthday in 2026.

     Judge   Kimball,    since   July   of   2004,   between federal                        prison,                     federal

supervised probation, and county jail time, by July of 2020 I will have served

16 /years in the federal system. ,




                                         1 of 3
        Case 2:17-cr-00417-DAK Document 55 Filed 01/16/20 Page 2 of 3


     After being released from my first federal sentence in 2008, I became very

arrogant, rude, and non-complaint. I ended up,with violations and eventually in

Drug Court.

     Around 2011, determined to do it my way and out of anger, I robbed another

bank; no disguise or get-a-way plan, just plain old stupidity. When I got home,

the police were waiting for me and I surrendered. After my release in 2015, I

went back to work with the Pipefitters Union. Within a couple of months I was

back with the wrong,people, doing the wrong things. Then in June 2017, out of

no where, I robbed my last bank.

     Judge Kimball, you can believe me when I say my Public Defender Vanessa

Ramos told me that AUSA Veda Travis was going to seek a career criminal, my

world changed in a matter of seconds. To be honest, it scared me straight. In

fact, I thought I was having a heart attack. I will never cause myself to ever

come back to prison again. Since then, my entire thought process has changed,

     Prior to that day, because of my time in Viet-Nam, I was full of hatred

for the government. I have always had good Probation Offices, Public Defenders,

and Judges.   Everyone in the Federal Courts have tried         to help me; I just

wouldn't accept their help.

     Then in 2017,   when I   was    ready   to receive help, I couldn't get help

because I had burned a11· those bridges, As you will see reading my letters of

support, th~ only court official that wrote a letter was Audrey James, and she

was one of the ones I treated the worst.

     After realizing how wrong I've been, and how bad I treated people arid

family members that's tried to help me, I've written letters       oi   apology; which

I have included as an exhibit.   i   can only hope they will forgive me.

     Your Honor, I want to personally apologize to you. I should have never

ended up in your · courtroom. Al though I         am asking you for a compassionate

release, or at least a reduction of sentence, my apology is sincere.


                                        2 of 3.
           Case 2:17-cr-00417-DAK Document 55 Filed 01/16/20 Page 3 of 3


     My Compassionate Release             request is based on my health issues such as

severe Arthritis,           Emphysema,   and   combat P.T.S.D.      I   realize   that   I   haven't

served 50% of the sentence you gave me. But, if I would have been sentenced

under    the normal Guideline,           42 to 57 months,      instead of Career Criminal,         I

would be past the 50% mark.

                        Extraordinary and Compelling Circumstances

        To keep the motion concise, please refer to Exhibit A, my Compassionate

Release      request   to    the Warden which       includes   my   pending Clemency Petition

IIC288011,    Institution Progress Report,           Letters of Support, and my Letters of

Remorse.

                                               Conclusion

        Your Honor,    I     pray that you will give me the opportunity to be with my

family. I have completely changed my way of thinking and believe I deserve to

at least have my sentence reduced to the Guideline range that doesn't include

the Career Criminal status which is 42-57 months.

Respectfully submitted on this day of January 10, 2020.


~£tu~~
Burnice Williams-




                                                 3 of 3
